REDMANN, Judge.
Appellees move dismissal for untimeliness of defendants’ January 29, 1974 appeal as suspensive in respect to a December 5, 1973 money judgment in plaintiffs’ favor, after which appellants did not move for a new trial (though plaintiffs did, resulting in a judgment of January 14, 1974, specifying interest and cost liability and expressly dismissing third-party demands).
The suspensive appeal period is 15 days, C.C.P. art. 2123. Motion for a new trial by one party ordinarily does not extend another’s delay for appealing, unless the nature of the proceeding is such that one party’s motion prevents the judgment from becoming final as to another; Thurman v. Star Elec. Supply, Inc., La. 1973, 283 So.2d 212.
In the present case the motions for new trial relative to interest and costs prevented the December 5 judgment against appellants from becoming final. A contrary view would require appellants to appeal from both the December 5 and the January 14 judgments. Appellants could not even have paid off the December 5 judgment because of the indefiniteness of interest and costs liability.
On authority of Thurman, supra, the motions to dismiss are denied.
Motions denied.
LEMMON, J., dissents with written reasons.